Citation Nr: 1414035	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  08-21 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits, exclusive of health care under 38 U.S.C. Chapter 17


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel



INTRODUCTION

The Appellant served on active duty from January 1981 to March 1982 and was discharged from the United States Army under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the VA Regional Office (RO) in St. Petersburg, Florida, that found the Appellant's character of discharge constituted a bar to VA benefits.

This case was previously before the Board in January 2010, when it was remanded in order to obtain relevant service personnel records.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Appellant's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Appellant's active duty service from January 1981 to March 1982 ended when he accepted an "other than honorable" discharge from the United States Army in order to avoid a general court-martial.

2.  The basis for the "other than honorable" discharge was the Appellant's 78 days of absent without leave (AWOL) status; he was not insane during any part of his military service, and there is no compelling circumstance that would serve as a basis for concluding a bar to benefits should not be imposed 


CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to receipt of VA benefits.  38 U.S.C.A. § 5303 (West 2002 & 2013); 38 C.F.R. § 3.12(b), (c)(6), (d)(1), (d)(4) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claim(s) and of the division of responsibilities between VA and a claimant in developing an appeal.  The Appellant was notified that he should submit evidence to substantiate that he received a discharge that can be considered honorable.  Dennis v. Nicholson, 21 Vet. App. 18 (2007).  He was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any nonfederal records on his behalf.

Next, VA has a duty to assist the Appellant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Appellant's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The Board has carefully reviewed the record and concludes that no available outstanding relevant evidence has been identified.  

In compliance with the Board's January 2010 Remand, VA sought and obtained copies of the Appellant's service records, to include information pertaining to the circumstances of his discharge.  Thus VA has complied with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the Appellant is required to fulfill VA's duty to assist the Appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Governing Law and Regulations

When a person is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  38 U.S.C.A. § 1110; Cropper v. Brown, 6 Vet. App. 450, 452 (1994).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a). 

A person seeking to establish Veteran status must do so by a preponderance of the evidence, and the benefit-of-the-doubt doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that determination of status. 

When a serviceman receives an "other than honorable" discharge, VA must decide whether the character of such discharge is honorable or dishonorable (not qualifying for VA benefits). 

Conditions under which an "other than honorable" discharge would be considered dishonorable include acceptance of an undesirable discharge to escape trial by general court-martial and willful and persistent misconduct.  38 U.S.C.A. §§ 101(2), 5303; 38 C.F.R. § 3.12(d).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). 

A discharge or release is also considered to have been issued under dishonorable conditions where the discharge was given under other than honorable conditions if it is determined that it was issued because of willful and persistent misconduct.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences. 

Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4). 

Service personnel records show that the Appellant accepted an undesirable discharge to escape trial by general court-martial, which renders the discharge dishonorable under 38 C.F.R. § 3.12(d).  The charge on which such a court-martial would have been based was his unexcused absence.  Thus, discussion of regulations concerning discharge due to unexcused absences or AWOL is warranted. 

By statute, benefits are not payable where the former service member was discharged or released by reason of a discharge under other than honorable conditions issued as a result of AWOL for a continuous period of at least 180 days unless the person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b), (c)(6). 

In determining whether there are "compelling circumstances" to warrant the prolonged unauthorized absence, factors to consider include whether the length and character of service exclusive of the period of absence could be considered honest, faithful, meritorious, and of benefit to the country; whether the absence was due to a family emergency or similar types of obligation, to include consideration of the person's age, cultural background, educational level, and judgmental maturity; and whether there was a valid legal defense for the absence which would have precluded a conviction.  38 C.F.R. § 3.12(c)(6)(i-iii).

AWOL cannot constitute a minor offense for purposes of willful and persistent misconduct.  See Stringham v. Brown, 8 Vet. App. 445, 448 (1995); Cropper v. Brown, 6 Vet. App. 450, 452, 453 (1994); Struck v. Brown, 9 Vet. App. 145, 153 (1996).  As such, the reason for the Appellant's absence must be considered, to include an evaluation of the totality of the circumstances.  Lane v. Principi, 339 F.3d 1331, 1340 (Fed. Cir. 2003).

A discharge or release from service under conditions specified in 38 C.F.R. § 3.12(c) is a statutory bar to the payment of benefits, unless it is found that the person was insane at the time of committing the offense causing such discharge.  38U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).

An insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

Facts and Analysis

The United States Army found that the Appellant's service should be characterized as "other than honorable" at the time of his discharge from service in May 1982.  The record reflects that the basis for this determination was his AWOL status for 78 days, and his willingness to accept such a discharge rather than face a general court-martial.  His request for discharge for the good of the service in lieu of a trial by general court-martial was approved by the Commanding General.  At the time of his request, and in subsequent documents, the Appellant acknowledged that his actions were voluntary, and that he understood the consequence of his actions, including that he might not be eligible for VA benefits.

When a serviceman has been given an "other than honorable discharge," VA must determine whether VA benefits are still payable by deciding whether the character of such discharge is actually honorable or dishonorable (although VA's determination is not binding on the service department).  The Appellant here asserts that his discharge should not be considered dishonorable based on the nature and circumstances of the discharge.  Specifically, he asserts that he went AWOL after his girlfriend threatened to place his new born child for adoption.  He felt that he needed to leave the military in order to support his family.  He argues that there was no felony conviction, moral turpitude, or charges of spying or mutiny, and that his offense was, therefore, not a serious one which should bar him from VA benefits.  He argues that his period of AWOL was not long enough to be considered willful and persistent misconduct.

In April 2008, the Army Board for Correction of Military Records considered the Appellant's appeal for an upgrade in his discharge status, requested to secure VA benefits.  The Army Board noted that there was no evidence of significant acts of valor by the Appellant during service, and that he had been AWOL for some 78 days before surrendering to civil authorities.  It was further noted that the Appellant had consulted with counsel prior to accepting an "other than honorable" discharge in lieu of general court-martial, and that he acknowledged that accepting such a discharge could render him ineligible for VA benefits.  The Army Board denied the request for upgrade in discharge status, finding that the Appellant's service did not meet the standards of acceptable conduct and performance of duty for Army personnel and his service was, therefore, unsatisfactory. 

The record reflects that the Appellant was AWOL from January 11, 1982, to March 30, 1982, a total of 78 days.  This period of absence without official leave is well short of the 180 days required for the periods of AWOL to be considered to be prolonged.  38C.F.R. § 3.12(c)(6).  Therefore, the period does not satisfy the regulatory requirement that an Appellant's other than honorable discharge constitutes a bar to the payment of benefits under 38 C.F.R. § 3.12(c)(6) for AWOL. 

His period of AWOL, however, is still relevant on the issue of willful and persistent misconduct.  The Appellant has stated that he left the military to take care of his family, specifically two young children, after his girlfriend threatened to place his newborn for adoption.  The Board accepts that such a situation might be considered a compelling circumstance or even a family emergency, which might be a mitigating factor.  The length of the AWOL period, however, of 78 days, is excessive for addressing an acute emergency situation and is evidence that the Appellant persisted in his AWOL status beyond the most pressing circumstance.  In addition, the record shows that the Appellant stated to his commanding officer that he was adamant about not returning to the military because of his desire to be with his family.  Although the Appellant was young at the time of the offense, being nearly 19 years old, he was old enough to have enlisted voluntarily in military service and to have fathered two children.  Therefore, the Board cannot find that his youth excuses a willful and persistent AWOL status.

The Veteran submitted contact information and a signed release of medical records for treatment for depression in 1996 and 1997 and for a mental health evaluation in 2004 or 2005.  However, the Board does not find that there is any evidence of insanity on the Appellant's part during his military service or at present.  The treatment for depression received some fourteen years after discharge from service does not demonstrate that during the period of service he was unable to conform to the norms of society or to control any aberrant or psychotic tendencies.  In short, the Board finds no evidence in the record that the Appellant was insane at the time of his AWOL period or at the time of his discharge.  

The Board also notes the determination of the Army Board in April 2008 that the Appellant's service was not satisfactory because it failed to meet the acceptable performance standards.  This determination, based on a full consideration of the same record as considered in the present appeal, is entitled to at least some deference.  Therefore, the Board finds no basis upon which to deem the Appellant's offenses minor or to otherwise find that such did not amount to willful and persistent misconduct.  The discharge must be considered as having been under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).



ORDER

The character of the Appellant's discharge is a bar to benefits administered by VA, and the appeal is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


